File Nos. 33-46490 811-6604 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [_] Post‑Effective Amendment No. 24 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 24 [X] (Check appropriate box or boxes.) DREYFUS BASIC MONEY MARKET FUND, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) Immediately upon filing pursuant to paragraph (b) X On July 13 , 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(i) On (date) pursuant to paragraph (a)(i) 75 days after filing pursuant to paragraph (a)(ii) On (date) pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and to the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York on the 13th day of July, 2011. DREYFUS BASIC MONEY MARKET FUND, INC. BY: /s/Bradley J. Skapyak* BRADLEY J. SKAPYAK, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/Bradley J. Skapyak* President 07/13/11 (Principal Executive Officer) Bradley J. Skapyak /s/James Windels* Treasurer (Principal Financial and Accounting 07/13/11 James Windels Officer) /s/Joseph S. DiMartino* Chairman of the Board 07/13/11 of Directors Joseph S. DiMartino /s/Clifford L. Alexander, Jr.* Director 07/13/11 Clifford L. Alexander, Jr. /s/ David W. Burke*Director 07/13/11 David W. Burke /s/ Peggy C. Davis*Director 07/13/11 Peggy C. Davis /s/Diane Dunst* Director 07/13/11 Diane Dunst /s/Ernest Kafka*Director 07/13/11 Ernest Kafka /s/Nathan Leventhal* Director 07/13/11 Nathan Leventhal /s/Daniel Rose* Director 07/13/11 Daniel Rose *BY: /s/ Janette E. Farragher Janette E. Farragher, Attorney-in-Fact INDEX OF EXHIBITS XBRL Exhibits (Interactive Data Files) Exhibit 101.SCH – Taxonomy Exhibit 101.INS – Instance Document Exhibit 101.CAL – Calculation Linkbase Exhibit 101.PRE – Presentation Linkbase Exhibit 101.DEF – Definition Linkbase Exhibit 101.LAB – Label Linkbase
